 

   

ms
eb sas

Fited.Q4/21/20 Page 1 of 1
* AA ty m ;

Case 1:16-cv-01548-GBD-RWL Document

    

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALLEN SCOTT GARDNER,

Plaintiff,
-against-

ORDER

DOMINIC ROBINSON, Shield #6922, et al.

16 Civ. 1548 (GBD) (RWL)
Defendants.

GEORGE B. DANIELS, District Judge:
The Joint Pretrial Order is due by July 10, 2020. The May 21, 2020 pretrial conference is

adjourned to July 23, 2020 at 9:45 a.m. The jury trial is adjourned to begin on August 10, 2020.

Dated: April 21, 2020
New York, New York
SO ORDERED.

ORG# B. DANIELS
ITED STATES DISTRICT JUDGE

 

 
